 



Exhibit 10.1
(SCANSOFT GRAPHIC) [b56788a1b5678802.gif]
September 15, 2005
Charles Berger
Dear Charles,
I am pleased to extend you an offer of employment with ScanSoft, Inc.
(“ScanSoft”) on the terms set forth in this letter, contingent on the closing of
the acquisition of Nuance Communications (“Nuance”) by ScanSoft (the “Merger”).
If you accept the terms of this offer letter, your employment with ScanSoft will
commence immediately following the Closing Date, concurrent with the termination
of your employment with Nuance. As part of a corporate reorganization associated
with the acquisition of Nuance, your employment with ScanSoft will terminate on
December 15, 2005 or such earlier date as ScanSoft may determine (the
“Termination Date”). This letter agreement will become effective at the
Effective Time of the Merger.
During the period from the date the Merger is consummated (the “Closing Date”)
through the Termination Date (the “Transition Period”), you will be employed by
ScanSoft and asked to assist with specific integration activities to ensure the
success of the acquisition and allow for an orderly transition of your duties.
You will be appointed to serve as a member of the ScanSoft Board of Directors as
of the Closing Date. You understand that you will not be eligible to receive an
initial option grant upon your appointment to the Board of Directors and you
will not be eligible to receive an annual option grant made to members of the
Board of Directors, if applicable, until January, 2007, at the earliest.
Provided you are otherwise eligible, you will be entitled to receive regular
Board of Directors fees beginning after the Termination Date and the annual cash
retainer beginning in July, 2006.
During the Transition Period, your base salary will continue to be $11,458.33,
paid on a semi-monthly basis, which annualized is $275.000.00. You will also be
paid an enhanced severance incentive of 100% of your current annual target
incentive bonus (which is $178,750.00), prorated to reflect the Transition
Period (the “Pro-rated Target Bonus”), if you continue to use reasonable efforts
to complete and successfully achieve the duties assigned to you by ScanSoft
during the Transition Period. The Pro-Rated Target Bonus will be payable to you
on the Termination Date.
You will be granted shares of restricted stock of ScanSoft covering that number
of shares of ScanSoft common stock having an aggregate value of $250,000 based
on the closing market price of ScanSoft common stock on the first day of your
ScanSoft employment. The restricted stock award will vest upon termination of
your employment in recognition of your accomplishments of the following
transition goals: (i) completion of integration, including financial processes
and systems, research and development and sales functions, (ii) streamlining of
the entity/subsidiary structures, (iii) assurance of cost synergies, and
(iv) joint work with Paul Ricci to solidify directory assistance strategy and
execution.

 



--------------------------------------------------------------------------------



 



You will also continue to vest in your unvested Nuance options during the
Transition Period and during your tenure with the Board of Directors of ScanSoft
that are assumed in connection with the Merger at the same rate (after taking
into account the option exchange ratio provided for in the Merger Agreement (as
defined below) at which your Nuance options vested prior to the Merger, subject
to your continued employment and service as a director with ScanSoft. For
example, if you vested as to 8,000 shares per month with respect to your Nuance
options before the Merger, you will continue to vest as to the same number of
shares per month following the Merger, but such number will be adjusted to
reflect the option exchange ratio provided for in the Merger Agreement (as
defined below).
As a full-time employee during your transition, you will be eligible for our
comprehensive benefits package, as communicated. Please note that the Nuance
medical, dental, and flexible spending plans will remain in effect through
December 31, 2005, after which time the new programs will be communicated and
your eligibility for enrollment will occur. The new programs will provide
benefits in accordance with the terms set forth in the Agreement and Plan of
Merger by and among ScanSoft, Nova Acquisition LLC, a Delaware limited liability
company and wholly owned subsidiary of ScanSoft, and Nuance Communications, Inc,
a Delaware corporation, dated as of May 9, 2005 (the “Merger Agreement”).
Additionally, in connection with your employment by ScanSoft, you and ScanSoft
agree to the following schedule for payments of benefits that become payable to
you pursuant to the employment agreement between you and Nuance dated March 31,
2003, as amended May 6, 2005, (“Employment Agreement”):

  •   Accelerated vesting of outstanding Nuance stock options or stock purchase
rights pursuant to Section 3.9(b) or 4.3(a) of the Employment Agreement will
occur at the Effective Time of the Merger, on the condition that you deliver a
signed and effective general release of claims, in the form provided to you by
ScanSoft and attached hereto as Exhibit A, and enter into a post-termination
non-solicitation agreement.     •   The cash severance payable pursuant to
Section 4.3(a) of the Employment Agreement will be paid in a lump sum on the
first payroll date following the date your signed general release described in
the preceding sentence cannot be revoked. You will also be entitled to
ScanSoft-paid insurance coverage following the Termination Date pursuant to
Section 4.3of the Employment Agreement.

During the Transition Period, you will continue to perform services at your
current principal place of employment, subject to normal business travel as may
be required from time to time. The terms of your Employment Agreement remain
unchanged except to the extent expressly modified pursuant to this letter
agreement.
ScanSoft is an employment-at-will employer, and this means that either you or
ScanSoft are free to terminate your employment at any time for any reason. Each
Employee Proprietary Information and Inventions Agreement in effect during your
employment with Nuance shall carry forward in the new organization. If you have
further questions regarding our offer of employment, the transition process or
benefit programs please contact Erin DeStefano, Manager of Organizational
Planning & Integration, at 781-565-5308.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this offer by signing and returning this
offer letter to me no later than 8:00pm EST on September 15, 2005.
Accepted and Agreed: /s/ Charles W. Berger              
Date: September 16, 2005              
Sincerely,
(-s- Dawn Fournier) [b56788a1b5678804.gif]
Dawn Fournier
Vice President of Human Resources

cc:   Employee File

 